Title: To George Washington from John Ely, 20 June 1792
From: Ely, John
To: Washington, George



Dear sir
Say Brook [Conn.] 20th June 1792

Be Pleased to Permitt me once more Mr President, to ask your Indulgent Reflection for a Moment on the Situation of a man whose Feelings are Extreamly Injured when his Fondness for his Country Induced him to Exert every Nerve for her Releif (Perhaps to a Fault) uppon Principal as well as Duty not Doubting that Goverment would Distribute Equal Justice at the Close of the War.
Yet after 7 Years Persuit by Humble & Dutifull Petitions found my Self Disappointed. Frequent And Repeated Committes have been appointed all of which Reported that my Claim was a Just & Meritorious Claim[.] The Secretary of war also made a Very Particular Report Stateing most Clearly to Congress that my acting as a Physician to the Prisoners was Intirely Distinct from Official Duty & that I aught to be Paid as a Regimental Cirgeon Dureing the time I acted as such. Yet after all my Petition was Negativd in the Senate.
Yet sir I have this agreable Reflection that I have Contributed to the relif of the Sick & wounded Prisoners and in some measure

have Prevented a Very Heavy Debt which must have accrewd, & must have been Paid—this Service was not only Done with Great Fategue & Resque of Life But with Great Expence for an Induvidual. without a Horse without Money Yet a Tour to be Performd, almost Every Day for the Best Part of 4 Years into 4 Differant Townships which was absolutly Performd by me sometimes on foot & Sometimes on Horseback to the Tune of 3 & 4 Dollars pr Day to Visit the Sick & wounded Officers on Long Island. and I Beg Leave Further to State that no Expence has arisen Dureing the war in Consiquence of Sickness among the Prisoners on Long Island But that I have Defrayd, Except a Small Bill of a Certain Doctr Bambridge a Refugee Physician and I Belive for One Patient Only he Charged £60 which Mr Skinner Refused to Pay Since which a Suit at Law was Commincd & the Money Recoverd, with additional Expence. these Facts are made Manifest by the Testimony of Colo. Boudenott Baty & Skinner—I have Therefor Only to Regrett that Ruin as to my Property has in fact Taken place in Consiquence of the accumelated Debts Contracted for the above Purpose, and my Children Drove from a Decent Patrimony and to seek an asulum in the wild of America & my self at 55 years of age Obligd, to work Double tides for Soport, this I do with Health Thank god & a Degrea of Chearfullness. I aught However to have added that Part of my Property was Burned, by the Traitor Arnold. and that it being on an Island Said to be without the Limitts of this State by which means I am Prevented from Receveing Relief by the State which has been afforded to Other Sufferers within its Limitts.
But Mr President it is Sugested to me that the Committee from the Senate Soposd the State of Connecticutt had made me full Compensation for my Services, to which I Beg to State that in a Settlement with the State of Connecticutt they Paid me in Paper the Prime Cost of the Medicens Only accor[d]ing to a Bill amounting to £150 S[terling] Money they also allowd me Sundry Sums for Extra Expences while on Command Previous to my Captivity (viz.) Expences to the Northern Army when Visited wt. the Small Pox &ca, But Sir I Never asked the State for nor Did I Ever receive a Farthing as a Compensation for any Service I Rendered the Prisoners while in Captivity or for Horse hire or Other Expences in Performing Sd Service. This will appear by the Testimony of Colo. Cook & Colo. Chester who were of the Committee

when I Settled wt. the State Colo. Cook was soon after a Member of Congress and Presented my Petition to the same while Every matter was fresh in Memory. I Pray now to ask the President if it is not Reasonable that my Expences aught at Least to be Paid. I am wt. Great Respect Your Obt Humble Servt

John Ely

